DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. The applicant has argued in substance that Leung fails to teach or suggest “receiving a request to access target metadata including the area ID of the target metadata and the index ID of the target metadata; receiving the area ID from the first client; parsing the area ID and routing to a first target partition corresponding to the area ID” as required by claim 1.  The examiner respectfully disagrees – it is unclear to the examiner as to why the applicant disagrees that the specifically cited portions of Leung disclose the applicant’s claim limitations, as the applicant merely states “in contrast, Leung solely discusses the metadata attributes by way of query sets in ‘Search Performance’ and Figure 5”.  Therefore, the receiving steps are disclosed in Leung as cited by the examiner in the non-final rejection mailed on 11/10/2021 and as reiterated in the examiner’s rejection below.
With regard to “parsing the area ID and routing to a first target partition corresponding to the area ID”, the examiner still believes Leung teaches the limitation.  As previously cited by the examiner, Leung discloses a directory path to localize the search to only a part of the namespace (page 163, first paragraph, showing a parsing of the area ID as claimed), and routing distributed queries to relevant servers and their sub-trees (page 160, section 3.4, showing localizing the search to only a part of the namespace as claimed).  Leung further goes on to disclose that “files that satisfy a query are often clustered in only a portion of the namespace…a search of the storage system…likely does not require searching sub-trees such as other user’s home directories or system file directories…hierarchical partitioning allows only the sub-trees relevant to a search to be considered, see page 157, 1st paragraph, showing corresponding to the area ID as claimed).  
The applicant further appears to go on to say that since Leung recites “obviously, there are many challenges to actually implementing this.  A complete design is left to future work”, the cited disclosure by the examiner is somehow not applicable/relevant.  The examiner respectfully disagrees, and such a statement in Leung does not discredit the entirety of the rest of the Leung disclosure as recited by the examiner.
Applicant’s arguments, see page 5, filed 01/24/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objection of claim 6 has been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 01/24/2022, with respect to 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1-9 have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrew W. Leung, et al ("Spyglass: Fast, Scalable Metadata Search for Large-Scale Storage Systems", 2009, 7th USENIX Conference on File and Storage Technologies, pages 153-16, hereinafter referred to as “Leung”).

Claim 1 is an independent claim and Leung discloses a distributed metadata management method for a distributed file system, wherein the distributed file system includes at least one server, the at least one server forms a server cluster, the server cluster is used to store file data and metadata (a distributed file system with a single namespace can view Spyglass as a larger tree composed of partitions placed on multiple servers, page 160, section 3.4), and the method comprises: 
receiving a request to access a target metadata, wherein the request is sent by a first client (query set 2 for metadata search (request as claimed) from administrator (first client as claimed), page 162 “Search Performance” – first paragraph, see also Table 5), the request carries an ID of the target metadata (metadata attributes, see Table 5), the ID includes an area ID of the target metadata (metadata attributes including directory path with the query, see Table 5; see also page 163, first paragraph) and an index ID of the target metadata (use query 1 with sizes, owner and ext metadata attributes (index ID(s) as claimed) searched for set 2, see table 5); 
receiving the area ID from the first client (directory path for query, see Table 5; see also page 163, first paragraph); 
parsing the area ID and routing to a first target partition corresponding to the area ID (files that satisfy a query are often clustered in only a portion of the namespace…a search of the storage system…likely does not require searching sub-trees such as other user’s home directories or system file directories…hierarchical partitioning allows only the sub-trees relevant to a search to be considered, see page 157, 1st paragraph; directory path to localize the search to only a part of the namespace, page 163, first paragraph; routing distributed queries to relevant servers and their sub-trees, page 160, section 3.4; ); 
finding the target metadata in the first target partition based on the index ID (query 1 search in localized namespace based on directory path…search space for queries is bound to the size of the sub-tree, see Table 5; see also page 163, first paragraph); and 
returning the target metadata to the first client (metadata refined search results, page 155 “search characteristics”).  

Claim 8 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Additionally, Leung further discloses: 
one or more processors (inherent hardware of user and administrator and storage system for accessing and executing metadata searches, abstract); 
a storage device on which one or more programs are stored (inherent hardware of user and administrator and storage system for accessing and executing metadata searches, abstract); 
when the one or more programs are executed by the one or more processors, the one or more processors implement the method according to claim 1 (inherent hardware of user and administrator and storage system for accessing and executing metadata searches, abstract).  

Claim 9 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Additionally, Leung further discloses a computer-readable storage medium on which a computer program is stored, wherein, the program when executed by the processor implements the method according to claim 1 (inherent hardware of user and administrator and storage system for accessing and executing metadata searches, abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leung as applied to claim 1 above, and further in view of Zhu, et al (CN 101697168 (WIPO translated to English), hereinafter referred to as Zhu).

As per claim 2, claim 1 is incorporated and Leung does not specifically disclose, but Zhu teaches, wherein, before said receiving the request to access the target metadata, the method further comprises: 
sending the area ID stored in a root partition to a first number of connected clients, wherein the root partition refers to a first partition of the server cluster for storing the metadata, each of the first number of clients stores the area ID in a local cache area (the metadata server adds the newly created directory entry, the index node and the directory node into the server cache, and sends a reply message to the metadata client, where the reply message includes file node information that passes from the root node to the directory node, and an operation result; the metadata client adds the path information passing through to the cache, see page 3, steps 25 and 26).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Zhu’s metadata management of a distributed file system with Leung’s metadata management of a distributed file system because it would have allowed for further management operations of the distributed file system, increasing the effectiveness and usability of Leung’s overall system.  

As per claim 3, claim 2 is incorporated and Leung further discloses wherein, before obtaining the request to access the target metadata, the method further comprises: 
determining a number of partitions of the server cluster for storing metadata according to an amount of metadata of the distributed file system (partitions are kept small, on the order of 100,000 files to maintain locality in the partition and to ensure that each can be read and searched very quickly, see page 157, 3rd to last paragraph in right column); 
for each partition of the server cluster for storing metadata, storing this partition as a multi-level tree structure, allocating separate storage resources for this partition, and saving the area ID of this partition in the root partition (each partition is a sub-tree partition that reflects the hierarchical ordering of the storage namespace…each partition has a main partition index, in which file metadata for the partition is stored; partition metadata, which keeps information about the partition and pointers to child partitions, see page 157, 2nd to last paragraph in right column).  

As per claim 4, claim 3 is incorporated and Leung further discloses wherein, the multi-level tree structure is composed of nodes and subtrees (each partition is a sub-tree partition that reflects a hierarchical ordering of the storage namespace and has child partitions, page 157, 2nd to last paragraph in right column), the nodes are elements stored using the multi-level tree structure (hierarchical ordering of the storage namespace, page 157, 2nd to last paragraph in right column), the nodes correspond to the partitions (main partition and child partitions, page 157, 2nd to last paragraph in right column), there is no intersection between the subtrees (see Figure 4), and 1a root node is a first node of the multi-level tree structure, the partition to which the root node corresponds is the root partition (main partition of sub-tree partition, page 157, 2nd to last paragraph in right column).  

As per claim 5, claim 3 is incorporated and Leung further discloses wherein, the partition is composed of nodes, wherein the nodes include physical servers, virtual machines, containers (partitioning is based on the storage system’s namespace and encapsulates separate parts of the namespace into separate partitions…partitioning strategies are often used by file systems to distribute the namespace across multiple machines, page 156, section 3.1), and each node in the partition stores the same metadata, while the nodes in different partitions store different metadata (each sub-tree partition stores different portions of the namespace, see Figure 4).  

As per claim 6, claim 5 is incorporated and Leung further discloses wherein, parsing the area ID and routing to the first target partition corresponding to the area ID, includes: routing to the first target partition corresponding to the area ID in each partition of the server cluster for storing metadata (directory path to localize the search to only a part of the namespace, page 163, first paragraph; routing distributed queries to relevant servers and their sub-trees, page 160, section 3.4).  

As per claim 7, claim 6 is incorporated and Leung further discloses wherein, said finding the target metadata in the first target partition based on the index ID, includes: determining whether the index ID includes a second area ID; in response to if yes, parsing the second area ID, and routing to a second target partition corresponding to the second area ID, finding the target metadata in the second target partition (queries may correspond to more than one partition which would require searching across multiple partitions, page 163, first paragraph; routing distributed queries to relevant servers and their sub-trees, page 160, section 3.4); and in response to if no, finding the target metadata in the first target partition (directory path to localize the search to only a part of the namespace, page 163, first paragraph).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 101354726 (WIPO translated) – generally teaches a method for managing memory metadata of a cluster file system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448